— Per Curiam :
The answers of the learned Court below to the various points of plaintiffs and defendant complained of in the specifications of error were in conformity to the opinion delivered when the case was here before. The Court in no case would be justified in directing the jury to find a special verdict, and the first three points were therefore properly refused. A Court may, in their discretion in a proper case, recommend a special verdict, but it is a discretion this Court will not review and reverse for their refusing to exercise it.
Judgment affirmed.